DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 1/28/22 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/28/22 has been entered in full. Claims 11-13 are canceled. New claims 23 and 24 are added. Claims 1, 2, 4-6, 9, 10, 14-21, 23 and 24 are pending.
New claim 23 is directed to an isolated bispecific antibody comprising a CD30 antibody, and is therefore part of Group I as set forth in the restriction requirement mailed on 8/25/20. New claim 24 is directed to a method of treatment with the bispecific antibody of claim 24, and is therefore part of Group II.
 Applicants' election without traverse of Group I, currently claims 1, 2, 4-6, 9, 10, 14-16 and 23, was previously acknowledged. Claims 17-21 remain, and new claim 24 is, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The election of an antibody comprising the LC/HC of SEQ ID NO: 1/5 as the species of antibody was also previously acknowledged. This species reads on each of the pending claims.
Claims 1, 2, 4-6, 9, 10, 14-16 and 23 are under consideration, as they read upon the elected species.




Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-6, 9, 14-16 and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/580,483, filed 9/24/19, and which shares the inventors Medin and Oldham and the Applicant The Medical College of Wisconsin with the instant application, and further in view of da Costa et al (2000. Cancer Chemother Pharmacol. 46(Suppl): S33-S36; cited previously). This rejection was set forth previously and maintained in 7/29/21 Office Action for claims 1, 2, 4-6, 9 and 14-16; Applicants' addition of new claims 23 and 24 necessitate the addition of these claims to the 
Instant claims 1, 2, 4, 5 and 9, as set forth previously at pages 10-12 of the 11/3/20 Office Action, each encompass an isolated bispecific antibody comprising a CD30 antibody directly conjugated to a CD3 antibody, and wherein the CD30 antibody is the elected species under consideration, comprising heavy and light chain sequences of SEQ ID NO: 1 and 5, and further where each antibody is a monoclonal antibody. Instant claims 15 and 16 encompass a similar isolated bispecific antibody with CD16 in place of CD3.
The claims of the '483 encompass isolated antibodies comprising the same anti-CD30 antibody; i.e., one comprising the heavy and light chain sequences of SEQ ID NO: 1 and 5. See dependent claim 2, part (a). These antibodies include monoclonal antibodies; see dependent claim 4. The claims of '483 do not include bispecific antibodies comprising CD30, or that further comprise a CD3 or CD16 antibody. 
Da Costa teaches bispecific antibodies for treatment of Hodgkin disease that are "bispecific monoclonal antibodies (bi-mAbs)" that "recognize the Hodgkin-associated CD30 antigen with one arm and the CD3 or CD28 antigen on T lymphocytes or the CD16 antigen on natural killer (NK) cells with the second arm" (see Abstract). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the monoclonal anti-CD30 antibody claimed by '483 and use it to make a bispecific monoclonal antibody also comprising a monoclonal CD3 or CD16 antibody as taught by Da Costa. The person of ordinary skill in the art would have been motivated to make such a change in order to construct a bispecific antibody as taught Da Costa for treatment of Hodgkin disease. The person of ordinary skill in the art would have had a reasonable expectation of success because the CD30 antibody taught by '483 represents an example (a single species) of the generic CD30 antibody taught by Da Costa (a genus). Thus, such a modified bispecific antibody represents a simple and predictable use of a species where a genus is taught. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 6 limits the antibody to one where in the anti-CD30 antibody and the anti-CD3 antibody are directly conjugate via a linker. Claim 9 of '483 further recites linkers for use in joining antibodies. It would have further been obvious to modify the bispecific antibody obvious over the claims of '483 in view of Da Costa in order to use a linker to directly conjugate the anti-CD30 and anti-CD3 antibody, because use of linkers to join antibodies was routine in the art as evidenced by claim 9 of '483.
Claim 14 is directed to a pharmaceutical composition comprising the bispecific antibody of claim 1 and a pharmaceutically acceptable carrier. Claim 10 of '483 recites a pharmaceutical composition comprising the claimed anti-CD30 antibody and a pharmaceutically acceptable carrier. It would have been further obvious to place the bispecific antibody obvious over the claims of '483 in view of Da Costa in a composition with such a carrier in order to prepare it for administration for treatment of Hodgkins disease.
New claim 23 is an independent claim with the same limitations as independent claim 1, except that it instead of reciting that the antibody is "capable of binding human CD30 and to CD3", it recites that the antibody is "capable of binding human CD30 and to a surface receptor on T cells or NK cells". Each bispecific antibody includes anCD3 antibody as the second antibody, in addition to a CD30 antibody, and this second antibody inherently provides the ability to bind to a surface receptor on T cells, because CD3 is such a surface receptor that is expressed on T cells. As such, new claim 23 encompasses the same embodiment, i.e., isolated bispecific antibody, that is not patentably distinct from the claims of '483, as instant claim 1, for the reasons set forth above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/580,483, filed 9/24/19, and which shares the inventors Medin and Oldham and the 
Claim 10 limits the CD3 antibody of the bispecific antibody of claim 9 to OKT3 made by hybridoma with ATCC accession number CRL 8001. The recitation that the OKT3 is made by said hybridoma is a product-by-process limitation which is met by an OKT3 antibody made by any hybridoma. Da Costa does not teach a specific CD3 antibody to use but on page S34 cites Renner (reference 9) for generation of the bispecific CD3/CD30 antibody. In describing anti-CD3 antibodies, Renner teaches that "[s]pecific T-cell activation is well established for the CD3-specific MAb OKT3" (pg 190). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the monoclonal anti-CD30 antibody claimed by '483 and use it to make a bispecific monoclonal antibody also comprising a monoclonal CD3 or CD16 antibody as taught by Da Costa, and to further use the OKT3 antibody taught by Renner as the CD3 antibody in said bispecific antibody. Such a further modification represents a represents a simple and predictable use of a species (OKT3) where a genus (anti-CD3 antibody) is taught. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Applicants' arguments addressing the above rejections are presented at pages 9-10 of the 1/28/22 of the reply. Applicants argue that the instant claims are not obvious over the claims of '483 because "antibody art is unpredictable" and thus even if "it may have been obvious to try to make bispecific antibodies with the antibodies in the '483 
These arguments have been fully considered but are not found persuasive for the following reasons. Applicants argue, but do not provide any evidence that making bispecific antibodies was unpredictable at the time of filing. Per MPEP 716.01(c).II, "[t]he arguments of counsel cannot take the place of evidence in the record. In contrast, Da Costa teaches that "bispecific monoclonal antibodies (bi-mAbs) have proven their efficacy in many tumor systems in vitro and in preclinical studies with animal models" (page S33), suggesting routine rather than unpredictable creation and usage of bispecific antibodies. Furthermore, Da Costa references previously describes techniques for the "generation, purification, and characterization" of bi-mABs (page S34). Thus, it is not found persuasive that the skilled artisan would have found it unpredictable to produce a bispecific antibody joining the anti-CD30 antibody of the claims of '483 to either a CD3 or CD16 antibody as described by Da Costa.
	Applicants further argue "that the '483 alone or in combination with prior art [fails] to teach or suggest all claim limitations of the currently amended claims" (page 10; the bracketed word is presumed to have been inadvertently omitted). Applicants argue that that instant claims are a "separate invention" from those of '483 (page 10).
	These arguments have been fully considered but are not found persuasive for the following reasons. The rejection set forth previously and maintained herein describes how all of the limitations of the antibodies of claims 1, 2, 4-6, 9, 14-16 and 23 are obvious over the claims of '483 in view of Da Costa, and the limitations of antibodies of claim 10 are obvious over the claims of '483 in view of Da Costa as applied to claim 9 and further in view of Renner. Applicants' arguments do not point out which specific limitations are not met by the rejection. Furthermore, as the instant claims are not patentably distinct from those of '483 in view of Da Costa (and Renner for claim 10) for the reasons set forth above, it is not found persuasive that they are a "separate invention".
Applicants further point to the results of Example 2 as demonstrating that antibodies encompassed by the claims "activate T cells and kill tumor cells"; specifically, the antibodies result in "the release of proinflammatory cytokines", triggering "T cell 
	These arguments have been fully considered but are not found persuasive for the following reasons. The results described by Applicants with respect to the bispecific antibodies tested in Example 2 are what would be predicted by skilled artisan when using the anti-CD30 antibody of the '483 claims to produce a bispecific antibody taught by da Costa that combines an anti-CD30 antibody with an anti-CD3 or anti-CD16 antibody. In the Abstract, da Costa teaches that in vivo administration of both types of bispecific antibodies "resulted in the specific activation of resting human T-cells infiltrating the CD30+ Hodgkin tumors", the lymphocytes "expressed high levels of cytokines and cytotoxic molecules", and the "activated T cells did not home to CD30- tissue and did not enter the circulation". Furthermore, da Costa teaches that the general approach of "[t]reatment with immunological effector cell-recruiting bi-mAbs is a promising new approach to the treatment of Hodgkin disease refractory to standard therapy" (Abstract). Applicants do not provide any evidence that the skilled artisan would not have expected that the anti-CD30 antibody of the '483 claims would function as an anti-CD30 antibody in the bispecific antibody taught by da Costa.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 9, 10, 14-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the terms "CD30 antibody" (lines 1 and 5) and "CD3 antibody" (line 3) are indefinite because it is unclear whether "CD30" or "CD3" means that the antibody 
Claims 2, 4-6, 9 and 10 each depend from claim 1 and are similarity indefinite with respect to the usage of "CD30 antibody" (claims 2 and 4-6) or "CD3 antibody" (claims 9 and 10). 
Claim 15 is an independent claim that is similarly indefinite with respect to the usage of "CD30 antibody" in lines 2-3 and 7, and "NK cell surface antigen antibody" in line 3. Claim 16 depends from claim 15 and is similarly indefinite with respect to the usage of "CD30 antibody" in lines 1-2. 
Claim 15 recites the limitation “the anti-NK antibody or antigen binding fragment” in line 5. There is insufficient antecedent basis for this limitation in the claim. Specifically, lines 3-4 of the same claim recite "a NK cell surface antigen antibody", which could encompass either an anti-NK cell surface antigen antibody or an antibody comprising a NK cell surface antigen antibody.
Claim 23 is an independent claim that is similar indefinite with respect to the usage of "CD30 antibody" in lines 2-3 and 7 and "CD3 antibody" in line 3.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


An isolated bispecific antibody capable of binding human CD30 and to a surface receptor on T cells, the bispecific antibody comprising a CD30 antibody or antigen binding portion thereof and a CD3 antibody or antigen binding portion thereof wherein the CD30 antibody or antigen binding portion thereof comprising one of (a)-(e), 
does not reasonably provide enablement for 
An isolated bispecific antibody capable of binding human CD30 and to a surface receptor on NK cells, the bispecific antibody comprising a CD30 antibody or antigen binding portion thereof and a CD3 antibody or antigen binding portion thereof wherein the CD30 antibody or antigen binding portion thereof comprising one of (a)-(e).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention is a bispecific antibody comprising two portions, one an antibody binding CD30 and one an antibody binding CD3. The claim further requires that the bispecific antibody is capable of binding to CD30 and to a surface receptor on T cells or NK cells. The former functionality is provided by the antibody binding to CD30, and the latter functionality, in so far as T cells are concerned, is provided by the antibody binding CD3. However, Grudzien et al (2018) teaches "NK cells do not express CD3, which is specific for T lymphocytes", citing an earlier publication (page Grudzien et al, 2018. J Immunol Res. Pages 1-11). Thus, the bispecific antibody of claim 23 does not include a portion that provides binding to NK cells. 


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646